DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 20 February 2021 in which claims 1, 11 were amended, claim 3 was canceled and claims 41-44 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 22 September 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-2, 5-6, 8-9, 11, 41-44 are under prosecution.  





	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 11 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (2017/0038333, filed 3 August 2016) ) in view of Katayama et al (USP 4,923,586, issued 8 May 1990) or Ciubotaru (2015/0077183, published 19 March 2015).
	Regarding Claims 1-2, 11, Turner teaches a sensor comprising first and second electrodes (102/106) separated by a gap, a polymerase or reverse transcriptase (110) conjugated to the electrodes via a nanowire (104) and a trans-impedance amplified electrically connected to the electrodes to provide a measurable parameter of the enzyme activity (e.g. Fig. 1 and related text, e.g. ¶ 89-94).   It is noted that Turner teaches the polymerase and/or reverse transcriptase is genetically engineered (e.g. phi29 ¶ 10, ¶ 293-306).
Turner further teaches the electrodes are source, drain and gate electrodes connected to a counter bias line and amplifier (e.g. Abstract, ¶ 30, ¶ 196).
	Turner further teaches all the components of the sensor have impedance, conductive and capacitive characteristics (¶ 253) such that the electrically connected 
	Turner does not specifically teach the amplifier provides bias voltage to the electrodes as defined by Claim 2 and 11. 
	However, using a trans-impedance amplifier (TIA) to provide bias voltage to electrodes was well-known in the art as taught by Katayama and Ciubotaru.
	Katayama teaches the amplifier (51) provides bias voltage to electrodes (3/2) whereby the voltage is selectively reversed to the electrodes to refresh the electrodes for subsequent use (e.g. col. 8, line 48-col. 9, line 23). 
	Ciubotaru also teaches a TIA circuit wherein the amplifier provides bias voltage to electrode of the FET wherein the amplifier provides feedback control to provide desired operating voltages (e.g. abstract, ¶ 40-47).
	One of ordinary skill would have reasonably utilized the TIA of Turner to provide bias voltage to the FET electrodes for the expected benefits of refreshing the electrodes as taught by Katayama and/or provide feedback control of the FET electrodes as desired by Ciubotaru. 
	Regarding Claim 5, Turner teaches the enzyme is directly wired between the electrodes via the nanowire providing a conductive path between the electrodes through the enzyme (e.g. ¶ 84-89). 
	Regarding Claims 6 and 8, Turner teaches the enzyme is conjugated to the electrodes via the nanowire spanning the electrode gap (e.g. Fig. 1 and related text, e.g. ¶ 89-94, see also Fig. 4, ¶ 112-117).   

Regarding Claim 9, Turner teaches the nanowire is a carbon nanotube (e.g. ¶ 88).
Regarding Claim 41, the claim defines the measurable parameter of Claim 1 as comprising perturbations in the current output of the amplifier.   The “perturbations in the current” is interpreted as recitation of intended use for the sensor because neither the claim nor the specification define any component or structural requirement for the sensor to measure perturbations as compared to any other type of current output.  The instant specification clearly teaches that perturbations in current result from strand displacement events between the enzyme and DNA (¶ 118-119 of the pre-grant publication).  Therefore, given the broadest reasonable interpretation of the claim in view of the instant specification, the claim encompasses a sensor that measures current output.   Turner teaches the sensor wherein the electrical parameter is current wherein the current is measured via the TIA (¶ 83).
  Regarding Claim 42, Turner teaches the electrodes are source and drain electrodes and current is measured between the source and drain (e.g. ¶ 8, ¶ 92).
Regarding Claim 43, Turner teaches the enzyme is conjugated to the electrodes via the nanowire spanning the electrode gap (e.g. Fig. 1 and related text, e.g. ¶ 89-94, see also Fig. 4, ¶ 112-117) wherein the enzyme is conjugated to the nanowire via polypeptide linkers (e.g. ¶ 117-118, ¶ 125-126).   

Claims 1-2, 5-6, 8-9, 11 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (2017/0038333, filed 3 August 2016) ) in view of Katayama et al (USP 4,923,586, issued 8 May 1990) or Ciubotaru (2015/0077183, published 19 March 2015) as applied to Claim 1 above and further in view of Williams (2010/0035254, published 11 February 2010) as defined by Argarana et al (Nucleic Acids Research, 1986, 14 (4): 1871-1882).
Regarding Claims 1, 8, 44, Turner teaches the sensor of Claim 1 wherein the enzyme is conjugated to the electrodes via the nanowire spanning the electrode gap (e.g. Fig. 1 and related text, e.g. ¶ 89-94, see also Fig. 4, ¶ 112-117) wherein the enzyme is conjugated to the nanowire via a fused protein providing polypeptide linkers and specifically suggests streptavidin linkers (e.g. ¶ 117-118, ¶ 125-126) but is silent regarding an alpha-helix polypeptide as defined by Claim 44.   
However, linking an enzyme such as polymerase to a support via alpha-helix proteins was well-known in the art as taught by Williams who teaches streptavidin (Argarana defines streptavidin as an alpha helix protein, e.g. Fig. 5 and related text) linkers attached to specific sites on the enzyme to retain desired orientation whereby the polymerase is converted into a highly processive enzyme (e.g. ¶ 54):
[0054] In certain instances, the present invention provides an artificial processivity complex that both traps the template DNA on the polymerase and facilitates oriented immobilization on biotinylated surfaces. Starting with the parent polymerase adapted to phosphate-labeled dNTPs, in certain embodiments, AviTag.TM. peptide "legs" are inserted at two surface-exposed locations flanking the DNA binding 
Therefore one of ordinary skill would have reasonably utilized the well-known streptavidin linkers of Williams for the protein linkers of Turner based on the suggestion of Turner and further for the advantages expressed by Williams. 
 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-6, 8-9, 11, 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-17 of U.S. Patent No. 10,508,296 in view Turner et al (2017/0038333, filed 3 August 2016), Katayama et al (USP 4,923,586, issued 8 May 1990) or Ciubotaru (2015/0077183, published 19 March 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a sensor comprising an enzyme coupled to a first and second electrode.  The claim sets differ in that independent Claim 1 of the patent define the coupling as via arm molecules while dependent claims 5 and 6 provide this embodiment.  The claim sets further differ in that the instant claims are further drawn to a trans-impedance amplifier (TIA). 
However, sensors comprising enzyme-coupled electrodes and TIA were well-known as taught by Turner.  Additionally Katayama and Ciubotaru teach advantages of providing bias to the electrode via the TIA.  Therefore one of ordinary skill would have reasonably utilized the TIA of Turner to provide bias voltage to the patent electrodes for the expected benefits of refreshing the electrodes as taught by Katayama and/or provide feedback control of the FET electrodes as desired by Ciubotaru. 


Claims 1-2, 5-6, 8-9, 11, 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,036,064 in view of Turner et al (2017/0038333, filed 3 August 2016), Katayama et al (USP 4,923,586, issued 8 May 1990) or Ciubotaru (2015/0077183, published 19 March 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a sensor comprising biomolecule coupled to a first and second electrode.  The claim sets differ in the 
The claim sets further differ in that the instant claims are further drawn to a trans-impedance amplifier (TIA). 
However, sensors comprising enzyme-coupled electrodes and TIA were well-known as taught by Turner.  Additionally Katayama and Ciubotaru teach advantages of providing bias to the electrode via the TIA.  Therefore one of ordinary skill would have reasonably utilized the TIA of Turner to provide bias voltage to the patent electrodes for the expected benefits of refreshing the electrodes as taught by Katayama and/or provide feedback control of the FET electrodes as desired by Ciubotaru. 


Claims 1-2, 5-6, 8-9, 11, 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/070133 in view of Turner et al (2017/0038333, filed 3 August 2016), Katayama et al (USP 4,923,586, issued 8 May 1990) or Ciubotaru (2015/0077183, published 19 March 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a sensor comprising biomolecule coupled to a first and second electrode.  The claim sets differ in the 
The claim sets further differ in that the instant claims are further drawn to a trans-impedance amplifier (TIA). 
However, sensors comprising enzyme-coupled electrodes and TIA were well-known as taught by Turner.  Additionally Katayama and Ciubotaru teach advantages of providing bias to the electrode via the TIA.  Therefore one of ordinary skill would have reasonably utilized the TIA of Turner to provide bias voltage to the ‘133 electrodes for the expected benefits of refreshing the electrodes as taught by Katayama and/or provide feedback control of the FET electrodes as desired by Ciubotaru. 
This is a provisional nonstatutory double patenting rejection.


Claims 1-2, 5-6, 8-9, 11, 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/684,338 in view of Turner et al (2017/0038333, filed 3 August 2016), Katayama et al (USP 4,923,586, issued 8 May 1990) or Ciubotaru (2015/0077183, published 19 March 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a sensor comprising an 
However, sensors comprising enzyme-coupled electrodes and TIA were well-known as taught by Turner.  Additionally Katayama and Ciubotaru teach advantages of providing bias to the electrode via the TIA.  Therefore one of ordinary skill would have reasonably utilized the TIA of Turner to provide bias voltage to the ‘338 electrodes for the expected benefits of refreshing the electrodes as taught by Katayama and/or provide feedback control of the FET electrodes as desired by Ciubotaru. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Claim 1 has been amended to introduce the limitations of newly canceled Claim 3.   Regarding the previous rejection of Claim 3, Applicant argues that there would have been no motivated to combine the electrode refreshing feature of Katayama in to the circuit of Turner to arrive at the instant invention which features a reset rather than a refresh. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reset) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
one would not have been motivated to add the refresh functionality of the TIA taught by Katayama to that of Turner to obtain the instant invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that Katayama uses their electrode device for measuring analyte concentration which requires the refresh unlike the methods of the instant invention do not require a refresh.   Applicant points to Fig. 17B of the instant specification which illustrates a reset to support the assertion that the refresh function of Katayama is different from the sensor described in the instant specification. 
The arguments have been considered but is not found persuasive.   As noted above, the instant claims are not drawn to a reset, either structurally or functionally.  Furthermore, the claims are drawn to a sensor (i.e. product).  
The courts have clearly stated that a statement of intended use in an apparatusclaim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be 
	Applicant provide similar arguments regarding the teachings of Ciubotaru and further argues that the instant invention as illustrated in Fig. 17B features a feedback capacitor and/or feedback resistor to improve the stability of the amplifier and therefore the feedback control of Ciubotaru would be unnecessary for the instant invention. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., feedback capacitor and feedback resistor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	For all the reasons above, it is maintained that one of ordinary skill would have reasonably combined the teachings of Turner with that of Katayama and/or Ciubotaru based on the motivations provided in the text of the office action above. 
	Regarding the previous rejections under non-statutory double patenting.  Applicant has not traversed the rejections.   The rejections are not held in abeyance.
	The rejections are made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634